AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations



                                     UNITED STAT~ P!§TRICT COURT
                                            SOUTHERN ulsrkict:nOALIFORNIA
              UNITED STATES OF AMERICA                      2020 u1,R ..,.JP]).GMENT IN A CRIMINAL CASE
                                                                 rin -'(\'or'irevJcaG& of Probation or Supervised Release)
                                V.                       <S,;~f~~,Yt·! 0:-:V\~Veg~~R<;.°mmitted On or After November 1, 1987)
            ANTONIO LOPEZ-CERVANTEZ (lj'~" 1"'-''; ·. :. '·. •. 1 :r ::~c•rcr:N!t\
               aka Antonino Lopz-Cervantez ;\: 1/(\; Case Number:                             3:20-CR-10046-WQH

                                                                       Megha1:i'Amfette Blanco
                                                                       Defendant's Attorney
REGISTRATION NO.                21714-480
•-
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.        1

D
                                                             ------------- after denial of guilty.
      was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

                                   nv 1, Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ANTONIO LOPEZ-CERVANTEZ (I)                                              Judgment - Page 2 of 2
CASE NUMBER:              3:20-CR-10046-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Four (4) months to run concurrent to case 19cr5108-WQH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at                              A.M.              on
                                                                   -------------------
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3 :20-CR-l 0046-WQH
